Citation Nr: 9911180	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-28 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for 
arteriosclerotic heart disease with hypertension, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for post-operative 
herniated nucleus pulposus of the lumbar spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to November 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claims for 
increased evaluations for arteriosclerotic heart disease with 
hypertension, assigned a 30 percent disability evaluation, 
and post-operative herniated nucleus pulposus of the lumbar 
spine, assigned a 20 percent disability evaluation.  The 
veteran and his representative appeared before a hearing 
officer at the RO in March 1998.  In an April 1998 rating 
decision, after the receipt of additional evidence, the RO 
increased the veteran's evaluation for post-operative 
herniated nucleus pulposus of the lumbar spine to 40 percent 
disabling.


REMAND

At his March 1998 hearing, the veteran reported that he is 
followed at the West Palm Beach VA facility for his service-
connected disabilities.  The most recent records from that 
facility are dated in February 1998.  Moreover, a February 
1998 notation indicates that the veteran was to be evaluated 
in the orthopedic clinic as to his current back disability.  
An orthopedic evaluation after February 1998 is not of 
record. 

The Board notes that the most recent VA examination of record 
was performed in January 1997.   Additionally, the Board 
notes that in December 1997, a VA physician reviewed the 
January 1997 cardiovascular examination and provided a 
determination as required under the new criteria for 38 
C.F.R. § 4.104, Diagnostic Code 7005, which became effective 
January 12, 1998.  The veteran has testified that his back 
and heart disabilities are much worse than currently 
evaluated.   

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one. Therefore, the case is REMANDED to the RO for 
the following development:

1.  The RO should obtain the most recent 
VA medical records pertaining to the 
veteran's treatment from the West Palm 
Beach, Florida VA facility, specifically 
those developed between February 1998 
and the present. 

2.  The RO should schedule the veteran 
for VA orthopedic and cardiovascular 
examinations.  The claims folder and a 
copy of this remand should be made 
available to the examiner.  The 
orthopedic examination report must also 
comply with DeLuca v. Brown,  8 Vet. 
App. 202 (1995).  The report must 
contain active range of motion and 
passive range of motion.  The report 
must document the presence or absence of 
pain, weakness, incoordination, more 
motion than normal, less motion than 
normal and excess fatigability.  If a 
finding is normal, the examiner must 
state that fact in the record.  All 
functional impairment must be 
identified.  If there is any limitation 
of motion, the examiner must state if 
there would be pain if the range of 
motion were forced beyond that noted.  
The cardiovascular examination report 
should contain an evaluation under the 
new criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7005, and an evaluation 
of the veteran's hypertension. 

3.   The General Counsel, in 
representing VA before the Court, has 
noted that the regional office has 
duties.  Pursuant to 38 C.F.R. § 3.655 
(1998), when the claimant without good 
cause fails to report for examination, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has 
a duty to fully inform the veteran of 
the consequences of the failure to 
undergo the scheduled examination.  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This remand serves as 
notification of the regulation.

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








